DETAILED ACTION
This is the first Office action on the merits based on the 17/126,954 application filed on 12/18/2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20, as originally filed, are currently pending and considered below.

Claim Objections
Claims 1, 4, 8-11, 16, 17, and 20 are objected to because of the following informalities:
In claim 1, line 2, “a second end,” should be --- a second end; ---.
In claim 4, line 1, “in claim 3 further comprising” should be --- in claim 3, further comprising ---.
In claim 8, line 1, “in claim 1 further comprising” should be --- in claim 1, further comprising ---.
In claim 9, line 1, “the a length of the band” should be --- a length of the band ---.
In claim 9, line 2, “extendible” should be --- extendable ---.
In claim 10, lines 1-2, “a length of the band” should be --- the length of the band   ---.
In claim 11, line 5, “the band” should be --- the flexible band ---.
In claim 16, line 1, “the band” should be --- the flexible band ---.
In claim 17, line 1, “in claim 11 further comprising” should be --- in claim 11, further comprising ---.
In claim 20, line 1, “A leg strengthening device” should be --- The leg strengthening device ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pasterino (US 2020/0289867).
Regarding claim 1, Pasterino discloses an exercise device (the exercise device 100; Figures 1A-2 and 4A-6B) comprising:
a band (the tension member 126; Figures 1A-2 and 4A-6B) having a first end (the end of the tension member 126 nearest the strap 110; Figures 1A-2 and 4A-6B) and a second end (the end of the tension member 126 nearest the ball 102; Figures 1A-2 and 4A-6B),
a ball (the ball 102; Figures 1A-2 and 4A-6B) connected to the second end; and
a grip (the strap 110; Figures 1A-2 and 4A-6B) positioned on the first end of the band, wherein the band is extendable between a relaxed position (Figures 1A-2, 4A, 5A, and 6A) and an extendable position (Figures 4B, 5B, and 6B).
Regarding claim 2, Pasterino further discloses wherein the band has a length that varies between the relaxed position and the extendable position (Figures 4A-6B).
Regarding claim 5, Pasterino further discloses wherein the ball is removably connected to the second end (via the clasp 128 nearest the ball 102, wherein the clasp 128 may be a carabiner clip; paragraph 0030; Figures 1A-2).
Regarding claim 6, Pasterino further discloses wherein the ball is removably connected by a carabineer clip that is positioned on the second end (the clasp 128 nearest the ball 102 may be a carabiner clip; paragraph 0030; Figures 1A-2).
Regarding claim 8, Pasterino further discloses a carabiner positioned between the ball and the second end of the band (the clasp 128 nearest the ball 102 may be a carabiner clip; paragraph 0030; Figures 1A-2).

Claims 1, 2, 5, 7, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanton (WO 9303798 A1).
Regarding claim 1, Hanton discloses an exercise device (the golf trainer; Figures 1 and 2) comprising:
a band (the shock cord 2; Figures 1 and 2) having a first end (the end of the shock cord 2 nearest the handle grip 14; Figures 1 and 2) and a second end (the end of the shock cord 2 nearest the ball 1; Figures 1 and 2),
a ball (the ball 1; Figures 1 and 2) connected to the second end; and
a grip (the handle grip 14; Figures 1 and 2) positioned on the first end of the band, wherein the band is extendable between a relaxed position (Figure 1) and an extendable position (“An illustration of the golf trainer in use with the shock cord extended is illustrated in figure 2.”; page 6, lines 11-13; Figure 2).
Regarding claim 2, Hanton further discloses wherein the band has a length that varies between the relaxed position and the extendable position (“The trainer device when used in the same manner as a golfer would ordinarily use a golf club results in the ball causing the shock cord to extend.  An illustration of the golf trainer in use with the shock cord extended is illustrated in figure 2.”; page 6, lines 9-13; Figures 1 and 2).
Regarding claim 5, Hanton further discloses wherein the ball is removably connected to the second end (page 7, line 20, through page 8, line 14; Figures 3-5).
Regarding claim 7, Hanton further discloses wherein the band is comprised of one of a latex, a rubber, or an elastic cotton (“The shock cord can be a length of rubber cord or preferably a stretchable cord built with a plurality of rubber fibres encased in a fabric sleeve.”; page 3, lines 3-5).

Regarding claim 11, Hanton discloses a personal strengthening device (the golf trainer; Figures 1 and 2) comprising:
a geometric element (the ball 1; Figures 1 and 2);
a flexible band (the shock cord 2; Figures 1 and 2) having a first end (the end of the shock cord 2 nearest the ball 1; Figures 1 and 2) and a second end (the end of the shock cord 2 nearest the handle grip 14; Figures 1 and 2), wherein the geometric element is removably connected to the first end (page 7, line 20, through page 8, line 14; Figures 3-5);
a handle portion (the handle grip 14; Figures 1 and 2) provided at the second end of the band; and
a rod (the shaft 11; Figures 1 and 2).
Regarding claim 12, Hanton further discloses wherein the geometric element includes one of a ball (the ball 1; Figures 1 and 2), a square or an elongated shape.
Regarding claim 13, Hanton further discloses wherein the flexible band is comprised of one of a latex, a rubber, or an elastic cotton (“The shock cord can be a length of rubber cord or preferably a stretchable cord built with a plurality of rubber fibres encased in a fabric sleeve.”; page 3, lines 3-5).

Claims 1, 2, 5-9, 11-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaiser (US 4,565,367).
Regarding claim 1, Kaiser discloses an exercise device (the hand-held exercise device; Figure 1) comprising:
a band (the elastic cord 12; Figure 1) having a first end (the first end 25 of the elastic cord 12; Figure 1) and a second end (the second end 24 of the elastic cord 12; Figure 1),
a ball (the exercise grip member 13; Figure 1) connected to the second end; and
a grip (the tubular member 10; Figure 1) positioned on the first end of the band, wherein the band is extendable between a relaxed position (“As used herein, unstressed length means the length of the elastic cord between its first and second ends when the cord is in a static condition, without application of any outside forces.  For example, the elastic cord is shown in FIG. 1 in an unstressed state.”; column 5, lines 60-65; emphasis added; Figure 1) and an extendable position (“More preferrably, the elongation characteristics of the elastic cord should be such that an extension of 60% to 150% of the unstressed length of the cord is possible during exercise activity.”; column 5, lines 65-68; emphasis added).
Regarding claim 2, Kaiser further discloses wherein the band has a length that varies between the relaxed position and the extendable position (the elastic properties of the elastic cord 12 enable this functionality; refer to column 5, lines 58-68).
Regarding claim 5, Kaiser further discloses wherein the ball is removably connected to the second end (“the elastic cord 12 includes the previously disclosed clip 22 which allows quick attachment or removal of a variety of exercise grip members 13”; column 7, lines 33-35; Figure 1).
Regarding claim 6, Kaiser further discloses wherein the ball is removably connected by a carabineer clip (“clip means 22 which allows quick attachment or removal of a variety of exercise grip members 13”; column 7, lines 33-35; Figure 1) that is positioned on the second end.
Regarding claim 7, Kaiser further discloses wherein the band is comprised of one of a latex, a rubber, or an elastic cotton (“The elastic cord 12 can be fabricated from suitable cord material, such as rubber strand and similar stretchable materials, which allow the desired elongation.”; column 6, lines 29-31).
Regarding claim 8, Kaiser further discloses a carabiner (“clip means 22 which allows quick attachment or removal of a variety of exercise grip members 13”; column 7, lines 33-35; Figure 1) positioned between the ball and the second end of the band.
Regarding claim 9, Kaiser further discloses wherein the a length of the band in the extendible position is up to 150% of the length of the band in the relaxed position (“the elongation characteristics of the elastic cord should be such that an extension of 60% to 150% of the unstressed length of the cord is possible during exercise activity”; column 5, lines 65-68).

Regarding claim 11, Kaiser discloses a personal strengthening device (the hand-held exercise device; Figure 1) comprising:
a geometric element (the exercise grip member 13; Figure 1);
a flexible band (the elastic cord 12; Figure 1) having a first end (the end 24 of the elastic cord 12; Figure 1) and a second end (the end 25 of the elastic cord 12; Figure 1), wherein the geometric element is removably connected to the first end (“the elastic cord 12 includes the previously disclosed clip 22 [at the end 24 of the elastic cord 12] which allows quick attachment or removal of a variety of exercise grip members 13”; column 7, lines 33-35; Figure 1);
a handle portion (the tubular member 10; Figure 1) provided at the second end of the band; and
a rod (the retaining pin 20; Figures 2 and 3).
Regarding claim 12, Kaiser further discloses wherein the geometric element includes one of a ball (the exercise grip member 13; Figure 1), a square or an elongated shape.
Regarding claim 13, Kaiser further discloses wherein the flexible band is comprised of one of a latex, a rubber, or an elastic cotton (“The elastic cord 12 can be fabricated from suitable cord material, such as rubber strand and similar stretchable materials, which allow the desired elongation.”; column 6, lines 29-31).
Regarding claim 16, Kaiser further discloses wherein the band has a length expansion range of up to 150% (“the elongation characteristics of the elastic cord should be such that an extension of 60% to 150% of the unstressed length of the cord is possible during exercise activity”; column 5, lines 65-68).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pasterino (US 2020/0289867) in view of Hanton (WO 9303798 A1).
Regarding claim 7, Pasterino discloses the invention as substantially claimed, see above, but is silent as to: wherein the band is comprised of one of a latex, a rubber, or an elastic cotton.
Hanton teaches an analogous exercise device (the golf trainer; Figures 1 and 2) including a band (the shock cord 2; Figures 1 and 2) comprised of one of a latex, a rubber, or an elastic cotton (“The shock cord can be a length of rubber cord or preferably a stretchable cord built with a plurality of rubber fibres encased in a fabric sleeve.”; page 3, lines 3-5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the band of Pasterino’s invention such that it is comprised of one of a latex, a rubber, or an elastic cotton, as taught by Hanson, in order to enable maximum efficiency and durability of the band (Hanson: “For maximum efficiency and durability the shock cord 30 should be regularly lubricated with a dry lube stick or with a rubber silicone spray.”; page 7, lines 16-19).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pasterino (US 2020/0289867) in view of Kaiser (US 4,565,367).
Regarding claim 9, Pasterino discloses the invention as substantially claimed, see above, but fails to disclose: wherein the a length of the band in the extendible position is up to 150% of the length of the band in the relaxed position.
Kaiser teaches an analogous exercise device (the hand-held exercise device; Figure 1) wherein a length of a band (the elastic cord 12; Figure 1) in an extendable position is up to 150% of a length of the band in a relaxed position (“the elongation characteristics of the elastic cord should be such that an extension of 60% to 150% of the unstressed length of the cord is possible during exercise activity”; column 5, lines 65-68).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the band of Pasterino’s invention such that a length of the band in the extendable position is up to 150% of the length of the band in the relaxed position, as taught by Kaiser, in order to “respond elasticly in various rotational exercise patterns, wherein the elastic cord is elongated to both strengthen and protect muscles from over-exertion at extreme ranges of motion” (Kaiser: column 5, lines 51-68).

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hanton (WO 9303798 A1) in view of Kaiser (US 4,565,367).
Regarding claim 9, Hanton discloses the invention as substantially claimed, see above, but fails to disclose: wherein the a length of the band in the extendible position is up to 150% of the length of the band in the relaxed position.
Kaiser teaches an analogous exercise device (the hand-held exercise device; Figure 1) wherein a length of a band (the elastic cord 12; Figure 1) in an extendable position is up to 150% of a length of the band in a relaxed position (“the elongation characteristics of the elastic cord should be such that an extension of 60% to 150% of the unstressed length of the cord is possible during exercise activity”; column 5, lines 65-68).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the band of Hanton’s invention such that a length of the band in the extendable position is up to 150% of the length of the band in the relaxed position, as taught by Kaiser, in order to “respond elasticly in various rotational exercise patterns, wherein the elastic cord is elongated to both strengthen and protect muscles from over-exertion at extreme ranges of motion” (Kaiser: column 5, lines 51-68).
Regarding claim 16, Hanton discloses the invention as substantially claimed, see above, but fails to disclose: wherein the band has a length expansion range of up to 150%.
Kaiser teaches an analogous exercise device (the hand-held exercise device; Figure 1) wherein a flexible band (the elastic cord 12; Figure 1) has a length expansion range of up to 150% (“the elongation characteristics of the elastic cord should be such that an extension of 60% to 150% of the unstressed length of the cord is possible during exercise activity”; column 5, lines 65-68).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the flexible band of Hanton’s invention such that it has a length expansion range of up to 150%, as taught by Kaiser, in order to “respond elasticly in various rotational exercise patterns, wherein the elastic cord is elongated to both strengthen and protect muscles from over-exertion at extreme ranges of motion” (Kaiser: column 5, lines 51-68).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hanton (WO 9303798 A1) in view of Chen (DE 20118314 U1).
Regarding claim 17, Hanton discloses the invention as substantially claimed, see above, but fails to disclose: a band wrapped around the geometric element and a carabineer clip.
Chen teaches an analogous personal strengthening device (refer to the annotated Figure 1, see below) comprising a band (12; refer to the annotated Figure 1, see below) wrapped around a geometric element (10; refer to the annotated Figure 1, see below) and a carabineer clip (refer to the annotated Figure 1, see below).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hanson’s invention to include a band wrapped around the geometric element and a carabineer clip, as taught by Chen, in order to reinforce the connection between the flexible band and the geometric element during use for the advantage of maximizing the functional life of the personal strengthening device.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiser (US 4,565,367) in view of Chen (DE 20118314 U1).
Regarding claim 17, Kaiser discloses the invention as substantially claimed, see above, but fails to disclose: a band wrapped around the geometric element and a carabineer clip.
Chen teaches an analogous personal strengthening device (refer to the annotated Figure 1, see above) comprising a band (12; refer to the annotated Figure 1, see above) wrapped around a geometric element (10; refer to the annotated Figure 1, see above) and a carabineer clip (refer to the annotated Figure 1, see above).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kaiser’s invention to include a band wrapped around the geometric element and a carabineer clip, as taught by Chen, in order to reinforce the connection between the flexible band and the geometric element during use for the advantage of maximizing the functional life of the personal strengthening device.

Allowable Subject Matter
Claims 3, 4, 10, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Pasterino (US 2020/0289867); Hanton (WO 9303798 A1); Kaiser (US 4,565,367)) fails to teach or render obvious an exercise device in combination with all of the elements and structural and functional relationships as claimed and further including: wherein the band has a pocket extending substantially along the length of the band (claim 3).
The prior art of record (Pasterino (US 2020/0289867); Hanton (WO 9303798 A1); Kaiser (US 4,565,367)) fails to teach or render obvious a personal strengthening device in combination with all of the elements and structural and functional relationships as claimed and further including: wherein the flexible band is comprised of a pocket which extends substantially along a length of the flexible band (claim 14).
The prior art of record (Pasterino (US 2020/0289867); Hanton (WO 9303798 A1); Kaiser (US 4,565,367)) fails to teach or render obvious a leg strengthening device in combination with all of the elements and structural and functional relationships as claimed and further including: a flexible band having a length and a pocket extending substantially along the length (claim 18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784